      Case 1:20-cv-00021-GBD-SLC Document 27 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JEREMY FULTON,

                              Petitioner,

       against
                                                        CIVIL ACTION NO.: 20 Civ. 00021 (GBD) (SLC)
SUPERINTENDENT,
                                                                         ORDER
                              Respondent.

SARAH L. CAVE, United States Magistrate Judge:


       A Telephone Conference was held today, July 16, 2020, regarding Petitioner Jeremy

Fulton’s letter at ECF No. 23, seeking confirmation that the Court received his memorandum in

support of his Petition and instructions regarding discovery.

       On June 10, 2020, the Court confirmed receipt of Mr. Fulton’s memorandum. (See ECF

Nos. 14, 21).

       The Court informed Mr. Fulton that while discovery is not typically allowed in an action

under 28 U.S.C. § 2254, a Petition for Writ of Habeas Corpus, once Respondent files his response,

including the underlying state court record, if Mr. Fulton finds that information he needs is not

provided in that record, he may raise such issues in his reply.

       Respondent’s response to the Petition is due by Friday, August 21, 2020. Mr. Fulton’s

reply is due by Friday, September 11, 2020. Respondent may request an extension of time to

respond by letter-motion on the docket. Mr. Fulton may request an extension of time to reply

by letter-motion on the docket, through the Pro Se Intake Unit. Additional information for the

Pro Se Intake Unit can be found online at nysd.uscourts.gov/prose or by calling at 212-805-0175.
      Case 1:20-cv-00021-GBD-SLC Document 27 Filed 07/16/20 Page 2 of 2




         The Clerk of the Court is respectfully directed to mail a copy of this order to Mr. Fulton at

the below address.




Dated:          New York, New York
                July 16, 2020

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge

Mail to:                Jeremy Fulton
                        DIN No. 12-A-0053
                        Clinton Correctional Facility
                        P.O. Box. 2001
                        Dannemora, NY 12929




                                                  2
